Exhibit 10.4

GENERAL SERVICES AGREEMENT

by

and

among

TRONOX LIMITED,

EXXARO RESOURCES LIMITED,

and

EXXARO TSA SANDS PROPRIETARY LIMITED

and

EXXARO SANDS PROPRIETARY LIMITED

Dated as of 15 June 2012



--------------------------------------------------------------------------------

1.

  DEFINITIONS AND INTERPRETATION      2    2.   SERVICES      7    3.  
STANDARDS OF PERFORMANCE: LEVEL OF SERVICES      8    4.   RESOURCES      9   
5.   COOPERATION; AMICABLE DISPUTE RESOLUTION      10    6.   INTELLECTUAL
PROPERTY      11    7.   EXCEPTIONS TO EXXARO’S OBLIGATION TO PERFORM      11   
9.   PAYMENT AND AUDIT RIGHTS      13    10.   CONFIDENTIALITY      14    11.  
TERM      16    12.   STAFFING      17    13.   CONSEQUENCES OF TERMINATION     
17    14.   DISCLAIMER OF WARRANTIES      17    15.   DAMAGES      17    16.  
INDEMNIFICATION      18    17.   SUBROGATION      19    18.   INDEPENDENT
CONTRACTOR      19    19.   COMPLIANCE WITH LAWS      19    20.   MISCELLANEOUS
     19   

EXHIBIT A—Services Provided by Exxaro and the Exxaro Group to the Tronox Group

 

1



--------------------------------------------------------------------------------

PARTIES

The Parties to this GS Agreement are:

Tronox Limited, a corporation organized and existing under the laws of Australia
with registration number ACN153348111;

Exxaro Resources Limited, a company organized and existing under the laws of the
Republic of South Africa with registration number 2000/011076/06;

Exxaro TSA Sands Proprietary Limited, a company organized and existing under the
laws of the Republic of South Africa with registration number: 1998/001039/07;
and

Exxaro Sands Proprietary Limited, a company incorporated in the Republic of
South Africa, with registration number: 1987/001627/07.

INTRODUCTION

A. Pursuant to the Transaction Agreement, Exxaro has sold its mineral sands
business, including its interest in the Tiwest Joint Venture, to Tronox in
exchange for newly issued Tronox common shares (the “Transaction”).

B. In connection with the Transaction, Tronox and the South African Acquired
Companies desire to obtain from Exxaro the services described herein, after the
completion of the Transaction in accordance with the terms and conditions of
this GS Agreement, save for project services, which are to be provided by Exxaro
to the South African Acquired Companies in accordance with the provisions of the
Project Services Agreement.

NOW, THEREFORE, the Parties, hereby agree as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 For purposes of this GS Agreement, the following terms have the meanings set
forth or as referenced below:

“Acquired Companies” means, collectively, the Australian Acquired Companies and
the South African Acquired Companies.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person. For purposes of this definition, the term “control” (including the
correlative terms “controlling,” “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

“Australian Acquired Companies” means (a) Exxaro Investments (Australia) Pty
Ltd, ABN 53 071 040 152 , (b) Exxaro Holdings (Australia) Pty Ltd, ABN 90 071
040 750, (c) Exxaro Australia

 

2



--------------------------------------------------------------------------------

Sands Pty Ltd, ABN 28 009 084 851, (d) Ticor Resources Pty Ltd, ABN 27 002 376
847, (e) Ticor Finance (A.C.T.) Pty Ltd, 58 008 659 363, (f) TiO2 Corporation
Pty Ltd, ABN 50 009 124 181, (g) Tific, (h) Yalgoo, (i) Tiwest Sales Pty Ltd,
ABN 40 009 344 094, (j) Senbar Holdings Pty Ltd, ABN 86 009 313 062,
(k) Synthetic Rutile Holdings Pty Ltd, ABN 38 009 312 047, and (l) Pigment
Holdings Pty Ltd, ABN 53 009 312 994.

“Business Day” means a day (other than a Saturday or Sunday or public holiday)
on which banks are generally open for business in each of New York, South Africa
and Perth, Australia.

“Closing Date” has the meaning given to such term in the Transaction Agreement.

“Contract” means any written or oral agreement to create rights and/or
obligations which are legally binding, contract, lease, sublease, indenture,
mortgage, instrument, guaranty, loan or credit agreement, note, bond, customer
order, purchase order, sales order, franchise, dealer and distributorship
agreement, supply agreement, development agreement, joint venture agreement,
promotion agreement, license agreement, contribution agreement, partnership
agreement or other arrangement, understanding, permission or commitment.

“End date” means the Business Day on which the last Service provided in terms of
this GS Agreement is no longer provided.

“Exxaro” means Exxaro Resources Limited, a company organized and existing under
the laws of the Republic of South Africa with registration number
2000/011076/06.

“Exxaro Sands” means Exxaro Sands Proprietary Limited, a company incorporated in
the Republic of South Africa, with registration number: 1987/001627/07.

“Exxaro Selling Entities” has the meaning given to such term in the Transaction
Agreement.

“Exxaro Group” means Exxaro and its Subsidiaries (excluding the Acquired
Companies).

“Exxaro TSA Sands” means Exxaro TSA Sands Proprietary Limited, a company
organized and existing under the laws of the Republic of South Africa with
registration number: 1998/001039/07.

“Force Majeure Event” has the meaning specified in Section 8.

“GS Agreement” means this General Services Agreement and includes any exhibits
and annexures.

“General Services” means the “Services” as such term is defined in this GS
Agreement.

“Governmental Entity” means any national, supranational, provincial, municipal,
regional or local governmental or regulatory authority, agency, commission,
court, tribunal, or other governmental entity.

“Group” means either the Exxaro Group or the Tronox Group, as the context
requires.

“JIBAR Rate” means, as of the date of any calculation or determination, the rate
per annum appearing on the Reuters Screen SAFEY Page (or such other page as may
replace SAFEY on that

 

3



--------------------------------------------------------------------------------

service, or such other service as may be nominated by the Banking Association of
South Africa as an information vendor for the purpose of displaying Banking
Association of South Africa Interest Settlement Rates for Rand deposits) as the
Johannesburg interbank offered rate for deposits in Rand, at approximately 11:00
a.m., Johannesburg time, two Johannesburg Business Days prior to such date of
calculation or determination.

“Losses” means, collectively, any and all liabilities, losses, damages,
diminutions, claims, judgments, awards, fines, penalties, interest, costs and
expenses, including reasonable attorneys’ and accounting fees. .

“Parties” means Tronox, Exxaro TSA Sands, Exxaro Resources and Exxaro Sands each
as a “Party” and collectively as the “Parties”.

“Person” means any individual, corporation, company, limited liability company,
partnership, association, trust, joint venture or any other entity or
organization, including any government or political subdivision or any agency or
instrumentality thereof.

“Project Services Agreement” means the agreement to be entered into between
Exxaro and the South African Acquired Companies in terms of which Exxaro will
provide project services to certain projects undertaken by the South African
Acquired Companies, after completion of the Transaction.

“Rand” and “R” means the South African rand, the lawful currency of the Republic
of South Africa.

“SEC” means the United States Securities and Exchange Commission

“Services” have the meaning ascribed to them in clause 2 and Service shall bear
like meaning.

“Service Costs” means, with respect to each Service provided under the terms and
subject to the conditions of this GS Agreement, an amount equal to the sum of
such of the following items as may apply:

“Service Costs” means, with respect to each Service provided under the terms and
subject to the conditions of this GS Agreement, an amount equal to the sum of
such of the following items as may apply:

 

  (a) the full cost (including actual labor costs, all associated benefits costs
and employment taxes, as well as the operating and overhead costs) to Exxaro of
providing such service in respect of the individual employees of Exxaro who are
engaged in the provision of such Service, for the portion of their work time
engaged in the provision of such Service;

 

  (b) the costs charged to Exxaro by a third party provider in connection with
such Service;

 

4



--------------------------------------------------------------------------------

  (c) the reasonable out-of-pocket and other expenses (other than the costs
charged under item (a) above) incurred by Exxaro in connection with such Service
as evidenced by relevant supporting vouchers;

 

  (d) Taxes, (other than Transfer Taxes) incurred or leviable by Exxaro in
connection with such Service; and

 

  (f) any costs expressly included as Service Costs in this GS Agreement,
including any costs as set forth in Exhibit A .

“South African Acquired Companies” means Exxaro Sands and Exxaro TSA Sands.

“Tax” means (a) all taxes, charges, fees, imposts, levies or other assessments,
including but not limited to all income, gross receipts, capital, sales, use, ad
valorem, value added, transfer, transfer pricing, franchise, profits, inventory,
capital stock, license, withholding, payroll, employment, social security,
unemployment, excise, premium, severance, stamp, occupation, property and
estimated taxes, customs duties, fees, assessments and charges of any kind
whatsoever, (b) all interest, penalties, fines, additions to tax, amounts in
respect of tax or additional amounts imposed by any Taxing Authority in
connection with any item described in clause (a), (c) any transferee liability
in respect of any items described in clause (a) or (b), and (d) and any
liability for items described in clauses (a), (b) or (c) as a result either of
being a member of a combined, consolidated, unitary or affiliated group or of a
contractual obligation to indemnify any Person; in each case, with the exclusion
of any Transfer Taxes.

“Taxing Authority” means any Governmental Entity responsible for the
administration or collection of any Tax.

“Tiwest Joint Venture” has the meaning given to such term in the Transaction
Agreement.

“Transfer Taxes” has the meaning given to such term in the Transaction
Agreement.

“Transaction” has the meaning specified in the preamble hereto.

“Transaction Agreement” means the amended and restated transaction agreement
entered into between inter alia Exxaro and Tronox on 20 April 2012.

“Tronox” means Tronox Limited, a corporation organized and existing under the
laws of Australia with registration number ACN153348111.

“Tronox Group” means Tronox and its Subsidiaries (including the Acquired
Companies).

“TS Agreement” means the transition services agreement entered into between
inter alia Exxaro and Tronox.

 

1.2 Unless the context of this GS Agreement otherwise requires, the following
rules of interpretation shall apply to this GS Agreement:

 

  (a) a “clause” and a “section” shall, subject to any contrary indication, be
construed as a reference to a clause or a section, respectively, hereof;

 

5



--------------------------------------------------------------------------------

  (b) “law” shall be construed as any law (including common or customary law),
or statute, constitution, decree, judgment, treaty, regulation, directive,
by-law, order or any other legislative measure of any government, supranational,
local government, statutory or regulatory body or court;

 

  (c) a reference to any law, rule, ordinance enactment or regulation shall
include any amendment, modification or re-enactment thereof, any regulations
promulgated thereunder from time to time, and any interpretations thereof from
time to time by any regulatory or administrative authority, whether or not
having the force of law;

 

  (d) a reference to any agreement, instrument, contract or other document shall
include any amendment, restatement, supplement or other modification thereto;

 

  (e) whenever the words “include,” “includes” or “including” (or similar terms)
are used in this GS Agreement, they are deemed to be followed by the words
“without limitation”;

 

  (f) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this GS Agreement, refer to this GS Agreement as a whole and not to
any particular provision of this GS Agreement;

 

  (g) the use of “or” is not intended to be exclusive, unless expressly
indicated otherwise;

 

  (h) If any provision in a definition is a substantive provision conferring
rights or imposing obligations on any Party, notwithstanding that it is only in
the definition clause, effect shall be given to it as if it were a substantive
provision of this GS Agreement.

 

  (i) Unless the context dictates otherwise, an expression which denotes:

 

  (i) any one gender includes the other genders;

 

  (ii) a natural person includes an artificial person and vice versa and shall
include its successors-in-title and assigns; and

 

  (iii) the singular includes the plural and vice versa.

 

1.3

When any number of days is prescribed in this GS Agreement, same shall be
reckoned exclusively of the 1st (first) and inclusively of the last day unless
the last day falls on a day which is not a Business Day, in which case the last
day shall be the immediately following Business Day.

 

1.4 In the event that the day for payment of any amount due in terms of this GS
Agreement should fall on a day which is not a Business Day, then the relevant
date for payment shall be the preceding Business Day.

 

1.5 Where any term is defined within the context of any particular clause in
this GS Agreement, the term so defined, unless it is clear from the clause in
question that the term so defined has limited application to the relevant
clause, shall bear the same meaning as ascribed to it for all purposes in terms
of this GS Agreement, notwithstanding that that term has not been defined in
this interpretation clause.

 

6



--------------------------------------------------------------------------------

1.6 Any reference to an enactment in this Agreement is to that enactment as at
the Signature Date and as amended or re-enacted from time to time

 

1.7 The rule of construction that, in the event of an ambiguity, the contract
shall be interpreted against the Party responsible for the drafting or
preparation of the agreement, shall not apply in the interpretation of this GS
Agreement.

 

1.8 The expiration or termination of this GS Agreement shall not affect such of
the provisions of this GS Agreement as expressly provide that they will operate
after any such expiration or termination or which of necessity must continue to
have effect after such expiration or termination, notwithstanding that the
clauses themselves do not expressly provide for this.

 

1.9 Save where the contrary is indicated, any reference in this GS Agreement to
this GS Agreement or any other agreement or document shall be construed as a
reference to this GS Agreement or, as the case may be, such other agreement or
document as same may have been, or may from time to time be, amended, varied,
novated or supplemented.

 

2. SERVICES

 

2.1 Except as otherwise provided herein, on the terms and subject to the
conditions set forth herein, Exxaro using reasonable commercial endeavors
provide, or cause one or more members of its Group to provide, the Acquired
Companies with each of the Services listed on Exhibit A (each service listed on
Exhibit A being a “Service” and, collectively, the “Services”) in each case,
beginning on the “Start Date” set forth on Exhibit A for such Service and ending
on the earlier of (a) the “End Date” set forth on Exhibit A for such Service,
(b) the termination of this GS Agreement, or (c) the termination of such Service
pursuant to Section 10.2 (each such duration, a “Service Term”).

 

2.2 The place of rendering services by Exxaro shall (mainly) be the Republic of
South Africa. Nevertheless, Tronox may from time to time request that Services
be rendered by Exxaro to the Australian Acquired Companies, which request Exxaro
will accommodate, using reasonable commercial endeavors. To the extent that the
Parties agree for any Services to be provided to the Australian Acquired
Companies, then in such case Services and Acquired Companies shall be deemed to
include Services provided to such companies hereunder, as well.

 

2.3 It is understood and agreed among the Parties that, notwithstanding any
provision to the contrary in this GS Agreement, the Exxaro Group shall have no
obligation whatsoever to upgrade systems, invest in product enhancements or
increase staffing, capacity, functionality, reliability or any other aspect of
any Service beyond the level that exists as of the date hereof with respect to
any Service.

 

2.4 Notwithstanding anything to the contrary contained herein, during the Term,
Tronox may from time to time request that Exxaro provide special services or
projects in addition to the Services, and (subject to the mutual agreement of
the Parties) Exxaro shall in its sole and absolute discretion provide such
agreed special services or projects. If Exxaro, subject to its sole and absolute
discretion, agrees to provide such additional services or projects, the Parties
shall negotiate in good faith to establish the terms (including price) for
providing such additional services or projects and, following agreement on such
terms, Exhibit A hereof shall be amended, as applicable, to include such
additions.

 

7



--------------------------------------------------------------------------------

3. STANDARDS OF PERFORMANCE: LEVEL OF SERVICES

 

3.1 With respect to any Service provided to the South African Acquired
Companies, Exxaro shall, and shall cause the members of its Group to, perform
such Service exercising the same degree of care, at the same general level and
at the same general degree of accuracy and responsiveness, in each case as it
exercises in performing the same or similar services for its own account, with
priority equal to that provided to its own businesses and members of its Group
where the services being provided are material to the Exxaro business (and in no
event will the Services be provided in a less than diligent manner). Exxaro will
ensure that all individuals performing any Services will have the education,
training, knowledge, skill and capability necessary to perform the Services, in
accordance with best industry practice.

 

3.2 In no event shall Tronox, with respect to any Service, be entitled to
increase its use of such Service above that level of use specified in Exhibit A
(increase) without the Steering Committee approving such increase. The increase
shall be recorded in the approved minutes of the Steering Committee. Exxaro
shall accommodate Tronox, to the extent that it is commercially reasonable to do
so in relation to any requests regarding an increase in the levels of use as
specified in Exhibit A. Notwithstanding anything to the contrary in this GS
Agreement, Exxaro shall not be required to provide the South African Acquired
Companies with levels of Services above the levels that existed prior to the
date hereof or with the advantage of systems, equipment, facilities, training,
services or improvements procured, obtained or made after the date hereof.

 

3.3 Notwithstanding anything to the contrary contained herein, Exxaro may, but
is not required to, make changes from time to time in the manner in which any
Service is provided if (a) Exxaro is making similar changes in the manner in
which such Service is provided to it and members of its own Group, (b) Exxaro
furnishes to Tronox substantially the same notice (if any) that Exxaro provides
to members of its own Group with respect to such changes, and (c) such changes
shall not create a substantial risk of a material disruption of the Tronox
Group’s business or of the Tronox Group’s incurring a material loss or
liability.

 

3.4 Exxaro shall nominate a representative to act as the primary contact person
for the provision of all of the Services and the General Services (the “Service
Coordinator”). The initial Service Coordinator shall be Joseph Rock (General
Manager, Exxaro Services). Exxaro shall notify the relevant South African
Acquired Company in writing of any change in the Service Coordinator. The South
African Acquired Companies agree that all communications which relate to the
provision of the Services and pertains to the following issues shall be
directed, in writing, to the Service Coordinator:

 

  (a) additional expenditure or a potential loss estimated to equal or exceed
US$10 000; or

 

  (b) conduct which may give rise to a breach of this Agreement or an agreement
with a third party; or

 

  (c) a proposal to materially vary the provision of Services; or

 

8



--------------------------------------------------------------------------------

  (d) a proposal to materially vary the manner in which the Services are to be
provided; or

 

  (e) copies of notification provided in terms of clause 7 or clause 5.5; or

 

  (f) any fact, matter or circumstance of significance which could have a
material effect on the provision of Services or on any provision or undertaking
of this Agreement.

 

3.5 In order to monitor, coordinate and facilitate implementation of the terms
and conditions of this GS Agreement, the Parties shall establish (a) a “Steering
Committee” consisting of at least one senior manager from each of the Exxaro
Group and the Tronox Group and whereby each such Group is equally represented
and (b) an “Operating Committee” consisting, as necessary, of one representative
of each of the Exxaro Group and the Tronox Group from each functional area that
is the subject of Exhibit A (for such time as Service Terms within such
functional areas are in effect). The Steering Committee shall provide general
oversight of the terms and conditions of this GS Agreement and shall work in
good faith to resolve any disputes arising under this GS Agreement as set forth
under Section 6. The Operating Committee shall be responsible for the day-to-day
operations related to the implementation of the terms and conditions of this GS
Agreement and the exhibits hereto. Exxaro shall be entitled to elect to conduct
the Steering Committee meetings and/or the Operating Committee Meetings (as the
case may be) within the framework of existing internal Exxaro committee
structures, in order to ensure efficiency and to avoid duplication. The initial
Steering Committee and Operating Committee representatives shall not be changed
by either Group on less than ten days’ prior written notice to the Service
Coordinator of the other Group. The Steering Committee shall at a minimum meet
once a quarter, and more frequently should it so agree. The Operating Committee
representatives shall meet at least once a month and more frequently should it
so resolve, during the Term of this GS Agreement; provided, the members of the
Steering Committee and the Operating Committee may participate in meetings of
such committees by means of conference telephone, videoconferencing or other
communications equipment by means of which all persons participating in the
meeting can hear each other. The Steering Committee and Operating Committee
representative for each Group shall stay reasonably apprised of the activities
of the employees, agents and contractors of such Group who are providing or
receiving the Services in order to maximize efficiency in the provision and
receipt of the Services The Steering Committing shall be authorized to approve
the any expense reasonably incurred by Exxaro pursuant to the provisions of this
GS Agreement. Actions of the Steering Committee shall require the approval of
Steering Committee representatives from each of the Exxaro Group and the Tronox
Group.

 

4. RESOURCES

In connection with the Services, the Tronox Group shall make reasonably
available for consultation with the Exxaro Group those retained employees and
consultants or other service providers and employees of the Tronox Group
reasonably necessary for the effective provision of such Services. Furthermore,
the Tronox Group will provide the necessary access reasonably required by Exxaro
to consult with the retained employees and consultants or other service
providers and employees referred to above. Tronox shall also make available to
Exxaro timeously all or any relevant information and do all things reasonably
required by Exxaro to enable it to provide the Services.

 

9



--------------------------------------------------------------------------------

4.1 The Parties confirm nothing in this Agreement shall be construed as varying
the provisions of Section 7.11 of the Transaction Agreement. To the extent that
any provision of this TS Agreement conflicts with the provision of Section 7.11
of the Transaction Agreement such provision shall be void.

 

5. COOPERATION: AMICABLE DISPUTE RESOLUTION

 

5.1 The Parties shall cooperate in all matters relating to the provision and
receipt of the Services. Such cooperation shall include exchanging information,
providing access to personnel, equipment, office space, electronic systems and
other property and adjustments and obtaining all consents, licenses, sublicenses
or approvals necessary to permit each Party to perform its obligations
hereunder.

 

5.2 In the event of a dispute under this GS Agreement, either Party may give
written notice to the other Party requesting that the Steering Committee try to
resolve (but without any obligation to resolve) such dispute. Not later than ten
days after said written notice, each Party shall submit to the other a written
statement setting forth such Party’s description of the dispute, such Party’s
position on such dispute, such Party’s recommended resolution and the reasons
why such Party feels its recommended resolution is fair and equitable in light
of the terms and spirit of this GS Agreement. Such statements represent part of
a good-faith effort to resolve a dispute and as such, no statements prepared by
a Party pursuant to this Section 6 may be introduced as evidence or used as an
admission against interest in any arbitral or judicial resolution of such
dispute.

 

5.3 If the dispute continues unresolved for a period of five days (or such
longer period as the Steering Committee may otherwise agree upon) after the
simultaneous exchange of such written statements, then the Steering Committee
shall promptly commence good-faith negotiations to resolve such dispute but
without any obligation to resolve it. The initial negotiating meeting may be
conducted by teleconference.

 

5.4 Not later than seven days after the commencement of negotiations under
Section 5.3 above: (a) if the Steering Committee renders an agreed resolution on
the matter in dispute, then both Parties shall be bound thereby; and (b) if the
Steering Committee does not render an agreed resolution, then the dispute shall
be submitted for resolution pursuant to Section 5.5.

 

5.5 Disputes arising under this GS Agreement and not resolved by the Steering
Committee within seven days under clause (a) of Section 5.4 shall be submitted
in writing to an appropriate executive officer of each Party. The executive
officers shall attempt to resolve any dispute submitted to them for resolution
in accordance with this Section 6.5 through consultation and negotiation, within
15 days after such submission (or such longer period as may be mutually agreed
by the Parties). Absent a resolution within such 15 days period, any dispute
related to, or in connection with, this GS Agreement shall be submitted by any
executive officer of either Party for resolution by final and binding
arbitration determined in accordance with clause 20.

 

10



--------------------------------------------------------------------------------

6. INTELLECTUAL PROPERTY

 

6.1 Unless otherwise agreed in writing by the Parties, all Exxaro work product,
data or other materials and deliverables provided by or on behalf of Exxaro or
any member of its Group to the South African Acquired Companies or any member of
its Group in connection with the Services (collectively, “Work Product”), in
whatever form or medium, and all intellectual property rights in or to any of
the foregoing owned by any member of the Exxaro Group (collectively, the “Exxaro
Intellectual Property”) will remain the exclusive property of, as applicable,
Exxaro or a member of its Group.

 

6.2 All Work Product, data, software and any other materials or deliverables and
any other intellectual property and tangible embodiments thereof generated,
developed or otherwise created by or on behalf of the South African Acquired
Companies (whether in the course of Exxaro’s provision of the Services or
otherwise), in whatever form or medium, and all intellectual property rights in
or to any of the foregoing will be owned by the South African Acquired
Companies.

 

6.3 The Parties acknowledge that, in agreeing upon the Services to be provided
by Exxaro under this GS Agreement, they may decide to allocate the ownership of
intellectual property rights arising out of Exxaro’s provision of the Services
differently for certain Services in this GS Agreement.

 

7. EXCEPTIONS TO EXXARO’S OBLIGATION TO PERFORM

 

7.1 Exxaro shall not be required to provide a Service to the extent the
performance of such Service would require the Exxaro Group to violate any
applicable law or would result in the breach of any software license or other
Contract with a Person not a member of the Exxaro Group but only to the extent
that such breach is a consequence of the South African Acquired Companies’
failure to comply with an obligation to own or otherwise possess such software
license, or to enter into such other Contract, that is expressly set forth in
this GS Agreement and is applicable to the Services to be provided by Exxaro or
agreed by the Parties as necessary or desirable for Exxaro to be able to provide
the Services.

 

7.2 If Exxaro determines that it is no longer commercially viable to provide any
Service (whether absolutely or in the manner in which the Service is to be
performed) in accordance with the terms hereof, the Parties shall meet as soon
as may be practicable after Exxaro has made such a decision, and in good faith
cooperate so as to determine the best alternative approach to procure the
provision of the Services. Until such alternative approach is found or the
problem is otherwise resolved to the satisfaction of the Parties, Exxaro shall
use commercially reasonable efforts to continue to provide such Service.

 

7.3

If Exxaro is objectively unable to modify its provision of such Service and no
alternate approach to procure the provision of the Services is agreed, Exxaro
will be excused from continuing to provide it without claim or penalty of any
nature levied. If Exxaro is excused from providing a Service as set forth
herein, then the amount payable to Exxaro for the Services will be reduced
accordingly during the period in which Exxaro is not providing such Service. To
the extent the Parties agree upon an alternative approach that requires payment

 

11



--------------------------------------------------------------------------------

  of amounts above and beyond what Tronox is required to pay under this GS
Agreement for such Service, such excess amounts shall be borne by Tronox, unless
otherwise agreed by the Parties. Tronox may obtain replacement services or
resources for the affected Service from a third party for the duration of such
delay or inability to perform, and Tronox shall be liable for the payment of
such substitute Services.

 

7.4 Notwithstanding anything to the contrary contained herein,

 

  (a) if either of the South African Acquired Companies (i) elect to
decommission, replace, modify or change its information technology or
communications systems or any other aspect of its business relationship relating
to a Service in a manner that prevents Exxaro from providing such Service as
required hereunder (in the understanding that Tronox shall provide Exxaro with
five Business Days prior notice of any such election), or (ii) fail to acquire
the hardware, software, information systems or other materials or third party
services reasonably necessary for any Service and such failure prevents Exxaro
from providing such Service as required hereunder, then, in each case, Exxaro
shall have no liability whatsoever with respect to the effectiveness or quality
of such Service and, following five Business Days prior written notice to
Tronox, Exxaro shall be excused from the performance of such Service;

 

  (b) if Tronox is unable, despite Exxaro’s reasonable assistance and
cooperation in accordance with Section 5.1 of this GS Agreement, to secure the
agreement of third parties with whom Exxaro has outsourced certain Services to
provide such Services to the Tronox Group, Exxaro shall have no liability
whatsoever with respect to the effectiveness or quality of any Service that is
prevented, hindered, or delayed thereby and, following five Business Days prior
written notice to Tronox, Exxaro shall be excused from the performance of such
Service;

 

  (c) if Tronox is unable, despite Exxaro’s cooperation to obtain any required
transfer or assignment agreements or any other equivalent agreements necessary
to transfer Contractual rights of the Exxaro Group that existed immediately
prior to the Closing Date, Exxaro shall have no liability whatsoever with
respect to the effectiveness or quality of any Service that is prevented,
hindered, or delayed thereby and, following five Business Days prior written
notice to Tronox, Exxaro shall be excused from the performance of such Service;
and

 

  (d) Exxaro may suspend performance and the Tronox Group’s access to
information technology or communications systems used by the Exxaro Group if, in
Exxaro’s reasonable judgment, the integrity, security or performance of such
systems, or any data stored thereon, is being or is likely to be jeopardized by
the activities of any member of the Tronox Group, its employees, agents,
representatives or contractors.

 

8. Force Majeure

It shall not be a breach of this GS Agreement and the Parties shall not be
liable for delay in performance or nonperformance of any term or condition of
this GS Agreement directly or indirectly resulting from any fire, explosion,
accident, disease, illness, flood, labor trouble or

 

12



--------------------------------------------------------------------------------

stoppage, civil disorder, war, terrorism (or threat thereof), atmospheric or
weather condition, acts of God or any other causes beyond a party’s reasonable
control (each, a “Force Majeure Event”). Upon the occurrence of any Force
Majeure Event, the Party so affected in the discharge of its obligation shall
promptly give written notice of such event to the other Party. The affected
Party shall make every reasonable effort to remove or remedy the cause of such
Force Majeure Event or mitigate its effect as quickly as may be possible. If
such occurrence results in the suspension of all or part of the Services for 30
days, the Parties shall meet and determine the appropriate measures to be taken.
Any delay or failure in performance by either Party thereto shall not constitute
default hereunder or give rise to any claims for damages or loss of anticipated
profits if, and to the extent that such delay or failure is caused by a Force
Majeure Event. In a Force Majeure Event, Exxaro shall not be entitled to any
compensation for any part of, or all of, the Services that is suspended because
of such Force Majeure Event.

 

9. PAYMENT AND AUDIT RIGHTS

 

9.1 Generally.

In consideration of each Service provided hereunder, during the Term of this GS
Agreement, the South African Acquired Companies shall pay to Exxaro, on a
monthly basis, an amount equal to the Service Costs attributable to the Services
provided by the Exxaro Group during the prior month period. Services provided by
the Exxaro Group to the South African Acquired Companies under this GS Agreement
will have priority over the Services provided under the General Service
Agreement, and Exxaro shall not separately invoice the South African Acquired
Companies under the Services Agreement, nor shall the South African Acquired
Companies owe any amounts hereunder, for any Services that may be characterized
as Services under the Services Agreement and the General Services Agreement.
With respect to any particular Service, if any, requiring additional payment by
the South African Acquired Companies, the South African Acquired Companies shall
pay Exxaro in accordance with the specifications set forth on the Exhibits. To
the extent that, during the Term, the Parties use their reasonable commercial
efforts to mutually agree to modify, amend, delete or add to the Services, the
Parties shall cooperate to determine an equitable adjustment to the amounts paid
by the South African Acquired Companies to Exxaro. For the avoidance of doubt
however, no amendments to any of the Services, any Service Costs or anything
else relating to this GS Agreement (Change) shall become effective and binding
on the Parties without the Steering Committee approving such Change. The Change
shall be operative once recorded in writing in the approved minutes of the
Steering Committee.

 

9.2 Invoices.

With respect to the Services actually provided, Exxaro shall invoice the South
African Acquired Companies the South African Acquired Companies on a monthly
basis for all amounts due to Exxaro hereunder with respect to such Services. For
the avoidance of doubt, it is hereby understood that, unless mutually agreed in
writing among the Parties, amounts due hereunder shall consist solely of Service
Costs. Such invoices shall be accompanied by a reasonable accounting of all
invoiced amounts, all third party invoices and receipts related to such invoiced
amounts and such other supporting documentation as may be reasonably requested
by the South African Acquired Companies.

 

13



--------------------------------------------------------------------------------

9.3 Payment.

The relevant South African Acquired Company [Note: If the Australian companies
may be subject, all references throughout should just be “Acquired Companies and
not “South African Acquired Company” NRSA Comment: Exxaro to confirm. If this is
the case question applicability of JIBAR and payment in Rand] shall pay Exxaro
for any properly invoiced amounts within 30 days of receipt of the invoice and
other information required by Section 9.2; provided, however, that if the
relevant South African Acquired Company shall have a bona fide dispute with the
amount invoiced, then the relevant South African Acquired Company shall pay only
the undisputed amount at such time, and the Parties shall seek to resolve such
dispute in accordance with Section 5 of this GS Agreement. Unless the Parties
otherwise agree, all payments hereunder shall be made by deposit of South
African Rand in the requisite amount to such bank account as Exxaro may from
time to time designate by notice to the South African Acquired Companies. Late
payments of undisputed amounts (or payments of disputed amounts which are
determined under this GS Agreement to be payable by the South African Acquired
Companies) shall bear interest at the published one-month JIBAR Rate plus 2% per
annum.

 

9.4 Quarterly Reconciliation.

Exxaro shall at the end of each quarter, reconcile the monthly invoices issued
against the Services provided for the preceding quarter, so as to ensure the
accuracy of the invoices issued in such period. To the extent that Tronox has
been overcharged or undercharged for the provision of any Service, Exxaro shall
reflect such sum as to Tronox’s credit or debit (as the case may be) in the
following monthly invoice issued in terms of clause 9.2. Such figure shall be
reflected clearly as a separate line item on the invoice as either a debit or
credit with a brief explanation for the inclusion (“adjustment amount”). As
regards credit amounts, Tronox shall pay the difference between the amount
charged for Services under the monthly invoice and the amount reflected to its
credit. Where an additional amount is indicated as a debit, Tronox shall pay the
sum of the two figures. No interest shall be included in or levied on an
adjustment amount.

 

9.5 Taxes.

 

  (a) Any Taxes assessed and levied on the provision of any Service hereunder
shall be included in the Service Costs of such Services.

 

  (b) All Services are provided exclusive of VAT.

 

10. CONFIDENTIALITY

 

10.1

With respect to any Service, Tronox agrees that (a) all software, hardware or
data store, procedures and materials provided to the South African Acquired
Companies by or on behalf of Exxaro in connection with such Service are solely
for the use of the South African Acquired Companies and members of its Group
solely for purposes of using such Services during the

 

14



--------------------------------------------------------------------------------

  Term (provided that benefits received by third parties in the ordinary course
of business conducted with the South African Acquired Companies shall not be
subject to this Section 10); (b) title to any software, hardware or data store
or any other intellectual property or proprietary right of any kind used in
performing such Service shall, as between the South African Acquired Companies
and Exxaro, remain in Exxaro; (c) Neither Tronox nor the South African Acquired
Companies shall copy, modify, reverse engineer, decompile, distribute or in any
way alter or make derivative works of any software, hardware or data store used
in performing such Service without Exxaro’s prior written consent; and
(d) Tronox shall, and shall cause the member of the Tronox Group to, comply with
any and all usage guidelines pertaining to any Service and provided by or on
behalf of Exxaro, including any and all usage guidelines pertaining to software,
data, or other intellectual property or proprietary rights. Notwithstanding the
foregoing any software, hardware, data store, procedures or materials purchased
for Tronox in connection with a Service or the independent functionality of
Tronox, and any assets acquired or purchased by Tronox for its own account,
shall not be subject to this Section 10.1.

 

10.2 The Parties acknowledge that, pursuant to the mutual provision of Services
or as a result of the transfer of certain business operations and assets
(including information technology, software and hardware) contemplated by the
Transaction Agreement, each Party shall possess or have access (intentionally or
inadvertently) to information that belongs to the other Party or has commercial
value in that other Party’s business, and is not in the public domain, including
information relating to its customers, suppliers, finances, operations,
facilities and markets (“Confidential Information”). Neither Party shall
disclose, use, sell, assign, lease nor otherwise dispose of the other Party’s
Confidential Information, except as otherwise expressly permitted by this GS
Agreement or the Transaction Agreement. Exxaro shall not, and shall use its
commercially reasonable efforts to ensure that the Exxaro Group and its
employees, contractors and other agents do not, use the Services to access any
of Tronox’s Confidential Information that is outside the scope of the Service
provided. Nothing in this Section 10.2 shall be construed as obligating any
Party hereto to disclose its Confidential Information to any other Party, or as
granting to or conferring on another Party, expressly or by implication, any
rights or license to its Confidential Information, provided that the Parties
acknowledge that, in order to perform the Services, Exxaro shall have custody of
and usage of certain Tronox’s Confidential Information, and Tronox hereby grants
to Exxaro the right to do so in accordance with this GS Agreement.

 

10.3 Notwithstanding Section 10.2, Information is not Confidential Information
to the extent that: (a) the information is or becomes publicly available through
no fault of the Party which received the information from the other Party;
(b) the same information is rightfully in the possession of a Party prior to
receipt of that information from another Party; provided, however that Tronox
information or data that is in Exxaro’s possession prior to the Closing Date and
is otherwise Confidential Information of Tronox shall be Confidential
Information; (c) the same information is independently developed (without the
use of another Party’s Confidential Information) by the Party which received
that information from such other Party; or (d) the same information becomes
available to a Party on a non-confidential basis from a source other than
another Party hereto, which source, to the knowledge of the disclosing Party, is
not prohibited from disclosing that information by a legal, contractual or
fiduciary obligations to the Party about whom such information pertains.

 

15



--------------------------------------------------------------------------------

10.4 Notwithstanding Section 10.2, a Party hereto shall not have violated the
terms of this Section 9 for disclosing Confidential Information:

 

  (a) to third parties performing services required under this GS Agreement
where (i) use of that Confidential Information by that third party is authorized
under this GS Agreement; or (ii) disclosure is reasonably necessary or typically
occurs in the natural course of the third party’s duties; provided, in each
case, that the third party has executed a written confidentiality agreement
under which the third party is obligated to maintain the confidentiality of the
Confidential Information in a manner substantially equivalent to this GS
Agreement, to the extent that such party is not already bound by a
confidentiality undertaking, in which case there shall be no requirement for
such party to enter into a written confidentiality agreement as contemplated in
this clause;

 

  (b) in order to comply with any applicable Laws; provided that as soon as
practicable and legally permitted the disclosing Party shall notify the Party
whose Confidential Information was or is to be disclosed of the disclosure or
possible disclosure under this subsection; or

 

  (c) to the disclosing Party’s independent auditors.

 

11. TERM

 

11.1 The term of this GS Agreement (the “Term”) shall commence on the Closing
Date and, unless earlier terminated in accordance with Section 11.2, shall
continue until the End Date. This GS Agreement may only be extended by written
agreement of the Parties as evidenced by the signature of authorized
representatives of such Parties.

 

11.2 Notwithstanding the foregoing, the termination dates of any Service shall
be as may set forth in Exhibit A;

 

11.3 With respect to any Service, Tronox may terminate the term of such Service
upon 90 business days notice to Exxaro; provided, further, that if the Exxaro
has appointed or otherwise engaged any employee, agent or subcontractor
primarily for the purpose of rendering any of the Services to Tronox, the
termination provisions of the relevant agreements shall prevail over this
Section 11.3.

 

11.4 If, as a consequence of termination of a particular Service, or as a result
of termination or expiry of this TS Agreement and in addition and subject to the
provisions of Section 11.3 of this GS Agreement and Section 7.11 of the
Transaction Agreement:

 

  (a)

To the extent that Exxaro, appoints a new employee, agent or subcontractor for
the specific purpose of rendering a service to Tronox, such appointment having
been approved by Tronox, Exxaro shall, in the first instance, using its
reasonable endeavors, attempt to redeploy such a person within Exxaro. If, and
for whatever reason, such person exits the employment of Exxaro, Tronox shall
pay the

 

16



--------------------------------------------------------------------------------

  reasonable and direct costs incurred by Exxaro arising out of such person’s
exit. Nothing in the clause shall relieve Exxaro of its obligations to any
employee or contractor incurred in terms of South African labour laws. For the
avoidance of doubt, based on the current circumstances anticipated with regards
to the Transitional Services detailed in Exhibit A of this TS Agreement, Exxaro
does not expect to require additional employees, agents or subcontractors to
deliver these Services.

 

12. STAFFING

 

12.1 Notwithstanding the provisions of section 6.2(i) of the Transaction
Agreement, the South African Acquired Entities, may, at their sole and absolute
discretion, offer full time employment to Exxaro employees who provide Services
in terms of this GS Agreement, save for the provision of Services under
Section 1 of Article A.

 

13. CONSEQUENCES OF TERMINATION

 

13.1 Termination or expiration of this GS Agreement for any reason shall be
without prejudice to any rights that shall have accrued to the benefit of a
Party prior to such termination or expiration. Such termination, relinquishment,
or expiration shall not relieve a Party from obligations that are expressly
indicated to survive the termination or expiration of this GS Agreement.

 

13.2 Upon termination or expiration of this GS Agreement each Party, at the
request of the other, shall return all relevant records and materials in its
possession or control containing or comprising the other Party’s information and
to which the returning Party does not retain rights hereunder (except one copy
of which may be retained in such files for archival purposes)

 

14. DISCLAIMER OF WARRANTIES

EXCEPT AS EXPRESSLY PROVIDED HEREIN, THE SERVICES TO BE PROVIDED UNDER THIS GS
AGREEMENT ARE FURNISHED AS IS, WHERE IS, AND WITHOUT WARRANTY OF ANY KIND
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, TITLE, NON-INFRINGEMENT,
ADEQUACY, OR COMPLIANCE WITH ANY LAW, DOMESTIC OR FOREIGN.

 

15. DAMAGES

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, EXCEPT AS EXPRESSLY
SET FORTH HEREIN, NO PARTY SHALL BE LIABLE TO ANY OTHER PARTY (INCLUDING ITS
RESPECTIVE HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS OR ASSIGNS, AS THE CASE MAY
BE, HEREUNDER) FOR ANY LOSSES THAT ARE NOT REASONABLY FORESEEABLE OR ANY DAMAGES
FOR THE LOSS OF PROFITS, BUSINESS, ANTICIPATED SAVINGS, GOODWILL, OR THE LOSS OF
OR DAMAGE TO DATA OR ANY OTHER INCIDENTAL, CONSEQUENTIAL, SPECIAL OR PUNITIVE
DAMAGES ARISING OUT OF THIS GS AGREEMENT OR ITS TERMINATION OR ANY TRANSACTION
CONTEMPLATED BY THIS GS AGREEMENT, WHETHER FOR

 

17



--------------------------------------------------------------------------------

BREACH OF REPRESENTATION OR WARRANTY OR COVENANT OR OTHER AGREEMENT OR ANY
OBLIGATION ARISING THEREFROM OR OTHERWISE, WHETHER LIABILITY IS ASSERTED IN
CONTRACT OR DELICT (INCLUDING, NEGLIGENCE AND STRICT PRODUCT LIABILITY) AND
REGARDLESS OF WHETHER SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF ANY SUCH
LOSS OR DAMAGE. EACH PARTY HEREBY WAIVES ANY CLAIMS THAT THESE EXCLUSIONS
DEPRIVE SUCH PARTY OF AN ADEQUATE REMEDY.

 

16. INDEMNIFICATION

 

16.1 Exxaro hereby does and will indemnify, defend and hold harmless Tronox and
each member of the Tronox Group and their respective Affiliates, officers,
directors, employees, stockholders, agents and representatives in respect of all
Losses related to or arising from, (i) any breach by Exxaro or any member of the
Exxaro Group of any representation, warranty, covenant or other obligation of
this GS Agreement; (ii) any violation of law; (iii) any third party claim that
the Services provided breach or infringe, misappropriate or otherwise conflict
with any intellectual property rights of any Person (such claim, a “Third Party
IP Claim”); (iv) any third party claim that the Services provided breach any
license or other Contract (such claim, a “Third Party Contract Claim”) where any
member of the Exxaro Group is a party to such license or other Contract; and
(v) any Third Party Contract Claim where any member of the Tronox Group is a
party to such license or other Contract but only to the extent that a Loss is
proximately caused by the gross negligence, willful misconduct or fraud of
Exxaro; except in the case of items (ii)-(iv), to the extent a Loss is
proximately caused by (A) the gross negligence, willful misconduct or fraud of
Tronox and/or the Acquired Companies (as the case may be)or (B) Tronox’s failure
to arrange for appropriate intellectual property licenses or consents under
Contracts which it (or any member of its Group) is a party and with respect to
which Tronox and/or the South African Acquired Companies (as the case may
be)knew, or reasonably should have known, that such licenses or consents would
be required in order for Exxaro to perform any Service and had an obligation to
obtain such licenses or consents under the GS Agreement (provided that neither
Exxaro nor any member of its Group provided any such Services if Exxaro or any
member of its Group knew, or reasonably should have known, that any required
license(s) or consent(s) were not yet obtained).

 

16.2

Tronox and the South African Acquired Companies will indemnify, defend and hold
harmless Exxaro and each member of the Exxaro Group and their respective
Affiliates, officers, directors, employees, stockholders, agents and
representatives in respect of all Losses related to or arising from, (i) any
breach by Tronox and/or the South African Acquired Companies (as the case may
be)or any member of the Tronox Group of any representation, warranty, covenant
or other obligation of the Transition Services Agreement; (ii) any violation of
Law that is proximately caused by the gross negligence, willful misconduct or
fraud of Tronox; (iii) a Third Party IP Claim that is proximately caused by the
gross negligence, willful misconduct or fraud of Tronox and/or the Acquired
Companies (as the case may be) or the failure of Tronox and/or the South African
Acquired Companies (as the case may be) to arrange for appropriate intellectual
property licenses for which Tronox and/or the South African Acquired Companies
(as the case may be) knew, or reasonably should have known, that such licenses
would be required in order for Exxaro to perform the Services and had an
obligation to obtain such licenses under the GS Agreement (provided that neither
Exxaro nor

 

18



--------------------------------------------------------------------------------

  any member of its Group provided any such Services if Exxaro or any member of
its Group knew, or reasonably should have known, that any required license(s)
were not yet obtained); (iv) any Third Party Contract Claim where any member of
the Tronox Group is a party, except to the extent a Loss is proximately caused
by the gross negligence, willful misconduct or fraud of Exxaro; and (v) any
Third Party Contract Claim where any member of the Exxaro Group is a party but
only to the extent that a Loss is proximately caused by the gross negligence,
willful misconduct or fraud of Tronox.

 

17. SUBROGATION

If any liability arises from the performance of any Service hereunder by a third
party contractor, the South African Acquired Companies shall be subrogated to
such rights, if any, as Exxaro may have against such third party contractor.

 

18. INDEPENDENT CONTRACTOR

At all times during the term of this GS Agreement, Exxaro shall be an
independent contractor in providing the Services hereunder with the sole right
to supervise, manage, operate, control and direct the performance of the
Services and the sole obligation to employ, compensate and manage its employees
and business affairs, provided that Exxaro will remain solely liable to Tronox
for the acts and omissions of its subcontractors. Nothing contained in this GS
Agreement shall be deemed or construed to create a partnership or joint venture,
to create the relationships of employee/employer or principal/agent, or
otherwise create any liability whatsoever of any member of the Exxaro Group with
respect to the indebtedness, Losses, obligations or actions of the other party
or any of its respective officers, directors, employees, stockholders, agents or
representatives, or any other person or entity.

 

19. COMPLIANCE WITH LAWS

Each Party will comply with all applicable laws, rules, ordinances and
regulations of any Governmental Entity or regulatory agency governing the
Services to be provided hereunder. No Party will take any action in violation of
any applicable law, rule, ordinance or regulation that could result in liability
being imposed on the other Party.

 

20. MISCELLANEOUS

 

20.1 Notices.

 

  (a) Postal Address

 

  (i) Each Party chooses the address set out opposite its name below as its
address to which any written notice in connection with this GS Agreement may be
addressed.

 

  (A) Tronox: 3301 NW 150th Street

Oklahoma City, OK 73134 , United States

Telefax No.: +1 405 775 5155

Attention: The General Counsel

E-mail: michael.foster@tronox.com

 

19



--------------------------------------------------------------------------------

  (A) Exxaro: Roger Dyason Road

Pretoria West, 0183, South Africa

Telefax No.: +27 12 307 4860

Attention: The Company Secretary

E-mail: Carina.Wessels@exxaro.com

 

  (a) Any notice of communication required or permitted to be given in terms of
this GS Agreement shall be valid and effective only if in writing but it shall
be competent to give notice of telefax.

 

  (b)

Any Party may by written notice to the other Party change its chosen address
and/or telefax number for the purposes of clause 19.1 to another postal address
and/or telefax number, provided that the change shall become effective on the
14th (fourteenth) day after the receipt of the notice by the addressee.

 

  (i) any notice to a Party contained in a correctly addressed envelope;

 

  (A) and sent by pre-paid registered post to it at its chosen address in terms
of clause 19.1 or

 

  (B) delivered by hand to a responsible person during ordinary business hours
at its chosen address in terms of clause 19.1(a), shall be deemed to have been
received in the case of clause 19.1(a)(c)(i), on the seventh Business Day after
posting (unless the contrary is proved) and, in the case of clause
19.1(a)(c)(ii) on the day of delivery.

 

  (ii)

Any notice by telefax to a Party at its telefax number shall be deemed, unless
the contrary is proved, to have been received on the 1st (first) Business Day
after the date of transmission.

 

  (c) Address for Service of Legal Documents

 

  (i) The Parties hereto choose domicilia citandi et executandi for all purposes
of and in connection with this GS Agreement as follows:

 

  (A) Tronox:

1 Stamford Plaza

Suite 1100, 263 Tresser Boulevard

Stamford, CT 06901

Attention: The General Counsel

 

20



--------------------------------------------------------------------------------

  (A) The Company:

Exxaro: Roger Dyason Road

Pretoria West, 0183, South Africa

Attention: The Company Secretary

 

1.2 Either Party hereto shall be entitled to change its domicilium from time to
time, provided that any new domicilium selected by it shall be an address (other
than a box number) in the Republic of South Africa, and any such change shall
only be effective upon receipt of notice in writing by the other Party of such
change.

 

1.3 All notices, demands, communications in respect of legal proceedings
intended for a Party shall be made or given at its domicilium for the time
being.

 

1.4 A notice sent by one Party to another Party shall be deemed to have been
received on the same day if delivered by hand or sent by telefacsimile.

 

1.5 Notwithstanding anything to the contrary contained in this clause 19, a
written notice or communication actually received by a Party shall be an
adequate written notice or communication to it, notwithstanding that it was not
sent to or delivered at its chosen address.

 

1.6 Entire Agreement. This GS Agreement, together with the exhibits referred to
herein, and the documents and instruments to be executed and delivered pursuant
hereto, constitutes the entire understanding and agreement by and among the
Parties with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements and understandings among such Parties with respect to
the subject matter hereof.

 

1.7 Amendments and Waivers. This GS Agreement may be amended only by an
instrument in writing signed by all of the Parties. The observance of any term
of this GS Agreement may be waived (either generally or in a particular instance
and either retroactively or prospectively) only by an instrument in writing and
signed by the Party against whom such amendment or waiver is sought to be
enforced. The waiver by any Party of a breach of any provision of this GS
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach. No failure on the
part of any Party to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by any Party, preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.

 

1.8 Successors and Assigns. Neither this GS Agreement nor any rights hereunder
may be ceded nor may any obligations be delegated by any Party without the prior
written consent of the other Parties. This GS Agreement shall be binding upon
and shall inure to the benefit of the Parties and their respective successors
and permitted assigns.

 

1.9

Governing Law. This GS Agreement and any dispute, controversy or claim arising
out of, relating to or in connection with this GS Agreement, or for the breach
or alleged breach

 

21



--------------------------------------------------------------------------------

  thereof (whether in contract, in tort or otherwise) shall be governed by, and
construed in accordance with, the laws of the Republic of South Africa, without
giving effect to any conflicts of laws or other principles thereof that would
result in the application of the laws of another jurisdiction, either as to
substance or procedure.

 

1.10 Severability. If any provisions of this GS Agreement as applied to any part
or to any circumstance shall be adjudged by a court to be invalid or
unenforceable, the same shall in no way affect any other provision of this GS
Agreement, the application of such provision in any other circumstances or the
validity or enforceability of this GS Agreement.

 

1.11 Arbitration.

 

  (a) Subject to compliance with the provisions of clause 5, and except in
respect of those provisions of this GS Agreement which provide for their own
remedies that would be incompatible with arbitration, or if either Party
institutes an urgent action against the other in any court of competent
jurisdiction, any dispute arising from or in connection with this GS Agreement
will be finally resolved in accordance with the Rules of the Arbitration
Foundation of Southern Africa (the “Foundation”) by an arbitrator appointed by
the Foundation.

 

  (b) The arbitrator shall be selected based on the subject matter under dispute
in accordance with the following procedure:

 

  (i) if the subject in dispute is primarily an accounting matter, then the
Arbitrator shall be an independent accountant agreed upon between the Parties;

 

  (ii) if the subject in dispute is primarily a legal matter, then the
Arbitrator shall be a practicing senior counsel with no less than 10 years
standing agreed upon between the Parties; and

 

  (iii) if the subject in dispute is any other matter, then the Arbitrator shall
be an independent person agreed upon between the Parties.

 

  (c) If the Parties cannot agree upon a particular arbitrator in accordance
with Section 18.7(c) above within seven Business Days after the arbitration has
been demanded, the arbitration shall be selected by the President of the General
Council of the Bar of South Africa or his/her successors in title, within seven
Business Days after the Parties have failed to agree.

 

  (d) An aggrieved Party may appeal against the arbitration award within 10
Business Days after receipt of the arbitration award by lodging a notice of
appeal with the other Party.

 

  (e) Three practicing senior counsel of at least 15 years standing shall be
appointed as chairpersons of the appeal. If the Parties are unable to agree on
the chairpersons for the appeal, then Section 18.7(d) shall apply mutatis
mutandis with the changes required by the context. The chairpersons shall meet
the Parties within seven days after their appointment to determine the procedure
for the appeal.

 

22



--------------------------------------------------------------------------------

  (f) The Parties irrevocably agree the arbitration proceedings will be
conducted in South Africa.

 

  (g) The Parties irrevocably agree that the decision in these arbitration
proceedings shall be binding on them and shall be carried into effect as if
adopted by an order of any Court of competent jurisdiction.

 

  (h) This clause 18.7 will be severable from the rest of this GS Agreement so
that it will operate and continue to operate notwithstanding any actual or
alleged voidness, voidability, unenforceability, termination, cancellation,
expiry, or accepted repudiation, of this GS Agreement.

 

  (i) Neither Party shall be entitled to withhold performance of any of their
obligations in terms of this GS Agreement pending the settlement of, or decision
in, any dispute arising between the Parties, and each Party shall in such
circumstances continue to comply with their obligations in terms of this GS
Agreement.

 

1.12 Counterparts. This GS Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. Such counterpart
executions may be transmitted to the Parties by facsimile or electronic
transmission, which shall have the full force and effect of an original
signature.

 

1.13 Cooperation; Commercially Reasonable Efforts. The Parties shall cooperate
in connection with all actions to be taken to consummate the transactions
contemplated by this GS Agreement.

 

1.14 Further Acts and Documents. Each Party hereby agrees to execute and deliver
such further instruments and do such further acts and things as may be necessary
or desirable to carry out the purposes of this GS Agreement.

 

1.15 Interpretation. This GS Agreement shall be construed reasonably to carry
out its intent without presumption against or in favor of either Party.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this GS Agreement as of the date
first above written.

 

TRONOX     TRONOX LIMITED       By:   /s/ Michael J. Foster         Name:
Michael J. Foster         Title: Director

 

By:   /s/ Matthew A Paque   Name: Matthew A. Paque   Title: Secretary

[General Services Agreement]



--------------------------------------------------------------------------------

EXXARO RESOURCES     EXXARO RESOURCES LIMITED       By:   /s/ Riaan Koppeschaar
        Name: Riaan Koppeschaar         Title: General Manager

 

EXXARO TSA SANDS     EXXARO TSA SANDS (PTY) LTD       By:   /s/ Riaan
Koppeschaar         Name: Riaan Koppeschaar         Title: General Manager

 

EXXARO SANDS     EXXARO SANDS (PTY) LTD       By:   /s/ Riaan Koppeschaar      
  Name: Riaan Koppeschaar         Title: General Manager

[General Services Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Services Provided by Exxaro and the Exxaro Group to the Tronox Group

Section 1

 

1. Metallurgical Services

 

  1.1 Start Date. Beginning on the Closing Date, Exxaro shall use commercially
reasonable efforts to assist the South African Acquired Companies with respect
to certain metallurgical services, which are to be provided by a division of
Exxaro, Exxaro Metallurgical Services, or such divisions nominees.

 

  1.2 End Date. Exxaro’s obligations pursuant to this Section 1.3 shall continue
for three years unless extended in accordance with Section 10 of the Agreement.
Either Party may, on a full years written notice to the other, cancel the
provision of this Service.

 

  1.3 Services. Subject to the terms and conditions of the Agreement, Exxaro’s
services provided pursuant to this Section 1 shall include the following:

 

  1.3.1 Pilot and laboratory testing of physical beneficiation type.

 

  1.3.2 Mineralogy services.

 

  1.3.3 Value-in-use studies.

 

  1.3.4 Process engineering

 

  1.4 Specific Provisions pertaining to Projects Budgetary Process and Planning

 

  1.4.1 The South African Acquired Company being provided the Services (“the
Service Receiving Party”) will submit as soon as possible after the Commencement
Date and thereafter for each contract year, in writing an estimate to Exxaro
Metallurgy in respect of the Services it is expected to require from Exxaro
Metallurgy. The estimate shall detail, inter alia:

 

  1.4.1.1   the nature and scope of the Services to be rendered;

 

  1.4.1.2   the expected timeline within which the Services are to be rendered;

 

  1.4.1.3   priorities of services to be rendered.

 

  1.4.2 Exxaro Metallurgy shall, upon receipt of the indication, prepare a
estimate of the anticipated timeframe required to render the Services and an
estimate of the cost.

 

A-1



--------------------------------------------------------------------------------

  1.4.3 The Service Receiving Party shall, however, be entitled to on reasonable
notice (but at least 1 (one) month prior written notice in writing) inform
Exxaro Metallurgy of any changes in its expected annual services requirements
set out in clause 6.1.1 above. In the event where the Service Receiving Party
fails to utilise the Services indicated in this Exhibit, Exxaro Metallurgy shall
be entitled to utilise its available resources for other purposes.

 

  1.5 Specific Services

 

  1.5.1 The Parties agree to apply the following procedures in order to ensure
that a request for a quotation (RFQ) process be followed insofar as the costing,
scope and timeline for specific projects contained in the Budget concerned:

 

  1.5.2 The Service Receiving Party will submit a RFQ to Exxaro Metallurgy in
respect of the Services it is expected to require from Exxaro Metallurgy. The
indication shall detail, inter alia:

 

  1.5.2.1 the precise nature and scope of the Services to be rendered, including
the deliverables;

 

  1.5.2.2 the expected timeline within which the Services are to be rendered;

 

  1.5.2.3 the standards, service levels and other performance criteria to which
the Services are to be rendered;

 

  1.5.2.4 such further conditions and information that may be relevant to the
rendering of the specific Services;

 

  1.5.2.5 specifications concerning invoice requirements and payment dates at
specified milestone dates.

 

  1.5.3 Exxaro Metallurgy will submit a project charter to the Service Receiving
Party in response to the RFQ in respect of the cost, scope and timeline of the
specific request. The project charter shall detail, inter alia:

 

  1.5.3.1 the scope of technical work to be conducted, including the test
program if applicable to the specific service;

 

  1.5.3.2 the detail timeline of the project with milestones;

 

  1.5.3.3 the resources utilized, including external parties and contractors;

 

  1.5.3.4 the cost of the specific project, including invoicing dates and direct
procurements

 

A-2



--------------------------------------------------------------------------------

  1.5.4 The Service Receiving Party shall approve the project charter provided
in terms of 1.5.3 in writing.

 

  1.5.5 Commencement of the Service will start on receipt of the approved
project charter.

 

  1.5.6 Changes to the project charter needs to be agreed and approved by Exxaro
Metallurgical and the Service Receiving Party. A Scope Change Form will be
submitted by Exxaro Metallurgy to the Service Receiving Party for approval. The
Scope Change Form shall detail, inter alia:

 

  1.5.6.1 reason for scope change;

 

  1.5.6.2 impact of changes on either the project timeline, project cost or
deliverables.

 

  1.5.6 Exxaro Metallurgy shall, upon receipt of the RFQ, prepare a quote
detailing the anticipated number of hours required to render the Services and
specifying the rate applicable to the rendering of the Services, it being agreed
and understood that the rates to be charged by Exxaro Metallurgy shall be fixed
for 2012 specified in Addendum “B” and thereafter increase by an agreed amount
for each contract year.

 

  1.5.7 Exxaro Metallurgy shall furthermore submit monthly written progress
reports to the Service Receiving Party in respect of the Services rendered at
such intervals as may be reasonably required by the Service Receiving Party on
written request from the Service Receiving Party.

 

  1.5.8 Notwithstanding the general provisions of clause 12, clause 6.2 (i) of
the Transaction Agreement shall not apply to Services provided in terms of this
Section 1.

 

A-3